Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered. Currently claims 1-6, 8-17, and 19-24 are pending in the application, with 11-17 withdrawn from consideration.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Blessent (Registration No. 76,489) on 8/26/2022.

	An amendment to claim 1, 5, and 11-17 was made.  The application has been amended as follows:
	
In the claims:

Claim 1 (Amended): 

A method for producing a multi-layered composite structure, the method comprises the steps of:
a) providing a sealable or closable mould for said multi-layered composite structure, the mould being the negative or reverse image of said multi-layered composite structure;

b) layering said mould with two or more layers resulting in a total thickness of 2 cm to 10 cm and forming the outer surface of said multi-layered composite comprising a top layer in contact with a second layer, wherein said two or more layers define a volume of said mould, wherein said two or more layers are selected from the group consisting of carbon fibre layer, aramid fibre layer and glass fibre layer;

c) filling said volume of said layered mould defined by said two or more layers with a mixture comprising non-expanded heat-expandable microspheres such that the mixture contacts the top layer on all sides, and closing said mould; wherein top portion of said closed mould having two or more layers under said mould surface, and the mixture comprising the non-expanded heat expandable microspheres is in contact with the inverted top layer of the two or more layers;

d) subjecting said closed mould to an inner temperature of 80°C to 140°C during 2 minutes to 230 minutes thereby providing a relative pressure in said closed mould of 0.1 bar to 20 bar through expansion of said heat-expandable microspheres thereby forming a multi-layered composite structure in said mould with a foam enforced inner core and a multi-layered outer surface; and

e) separating the multi-layered composite structure from said mould.

Claim 5 (Amended): 
The method according to claim 1, wherein said mould is provided with a temperature sensor capable of measuring the temperature inside said mould.

Claims 11-17 are cancelled.

Allowable Subject Matter

	Claims 1-6, 8-10, and 19-24 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Dauphin teaches in claims 1, 12 and 13, a method for producing a multi-layered composite structure, the method comprises the steps of:
Providing a mould (the mould is disclosed in Dauphin (para. [0006], [0036] and [0045]), because without the mould, the final multi-layered composite article would be completely deformed due to the use of expandable microspheres) for said multi-layered composite structure. Dauphin teaches the application of heat together with pressure and/or vacuum to cure the resin (para. [0006]). Dauphin also teaches that the filler (microspheres) expands under conditions of temperature and/or pressure during the curing process (para. [0023]) and pressure and time of cure are adjusted (para. [0057]) during the process.
Layering said mould with two or more layers forming the outer surface of the said multi-layered composite structure (para. [0020]). Dauphin teaches in Example 1, a
low density laminate was prepared from a resin matrix which contained a mixture of M77 resin and an expandable filler of the type EXPANCEL 920 DET 40 d25 (equivalent to a core layer), which was sandwiched between carbon fibrous layers 0/90.
Filling said layered mould with a mixture comprising non-expanded heat expandable microspheres and closing said mould (para. [0020], para. [0043]). 
Subjecting said closed mould to a temperature of 80 °C to 190 °C (overlapping the claimed temperature range of 80-140 °C of instant application) (para. [0043]), and the temperature should then be maintained for 30 second to 5 minutes (overlapping the claimed duration of 2 to 230 minutes of the instant application.
Separating the multi-layered composite structure from said mould (Dauphin teaches the step of removing a moulded article from mould in para. [0036])).

But Dauphin fail to explicitly teach that a relative pressure of 0.1 to 20 bar is exerted on the said closed mould through the expansion of said heat-expandable microsphere, and total thickness of the multilayer composite is between 2 and 10 cm. 

	Additionally, the prior art of references (of record) also do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“filling said volume of said layered mould defined by said two or more layers with a mixture comprising non-expanded heat-expandable microspheres such that the mixture contacts the top layer on all sides, and closing said mould; wherein top portion of said closed mould having two or more layers under said mould surface, and the mixture comprising the non-expanded heat expandable microspheres is in contact with the inverted top layer of the two or more layers;”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742